DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
The examiner acknowledged the amendment made to the claims on 04/14/2021.
Claims 1, 8 and 11 are currently amended. Claims 2-5 and 9-10 are previously presented. Claims 6-7 and 12-15 are cancelled. Claim 16 is newly presented. Claims 1-5, 8-11 and 16 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites “wherein the cross-linked polysaccharide of the at least one coating layer is calcium alginate”. However, claim 1 from claim 2 depends, does not recite “at least one coating layer”. For the purpose of examination, “the at least one coating layer” is interpreted to mean the “at least one of the at least two coating layer”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstenn (US 2010/0323083) in view of Robinson (US 2013/0177672) and Sipahi (Sipahi, “Improved multilayered antimicrobial alginate-based edible coating extends the shelf life of fresh-cut watermelon (Citrullus lanatus)”, Food Science and Technology, 2013, 51, pages 9-15).
Regarding claims 1-2 and 8-9, Rubinstenn teaches that a beverage powder such as coffee powder is compressed under a pressure of 40 MPa and 100 MPa to make a compacted pellet (e.g., tablet) for easy transport, handling and use ([0010-0011]; [0035-0037]). Coffee is known to contain at least one polysaccharide.
Rubinstenn is silent regarding that the compacted pellet is sheathed with at least 2 coating layer where in at least one of them comprises a cross-linked polysaccharide that comprises an alkaline earth metal alginate to form a capsule, the cross-linked polysaccharide can be obtained by the cross-linking of a polysaccharide with a cross-linking agent without the use of a polyol spacer.
Robinson teaches encapsulating/encasing a food product such as coffee to reduce the reactivity of the product with regard to oxygen and water and so as to extend the shelf life of the product; Robinson further teaches using polymer such as alginate, gellan gum, cellulose derivative, carrageenan, etc. to encapsulate/encase the food product ([0040-0041]). Sipahi teaches a process of coating a food product such as fresh-cut watermelon with a cross-linked polysaccharide to increase the shelf life of the food product, wherein the cross-linked polysaccharide is obtained by the cross-linking of a polysaccharide (e.g., sodium alginate) with a cross-linking agent (e.g., calcium ions) without the use of a polyol spacer; Sipahi further teaches the coating is a multilayered coating comprising inter alia,  2 layers of calcium alginate (Abstract; page 10, para. 2.2, 2.3 and 2.4, Fig. 1, the process comprises dipping the cut watermelon in sodium alginate solution followed by submerging the cut watermelon in calcium lactate solution, 
Both Rubinstenn and Robinson are directed to coffee products, and where Robinson teaches using alginate to encapsulate coffee products, Sipahi describes how to practice this encapsulation.   It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rubinstenn by including the step of crosslinking alginate with calcium to prepare the 2 calcium alginate coating layers so as to encapsulate the compacted coffee tablet to form a capsule so as to protect the coffee product from oxygen and water and so as to extend the shelf life of the product.
Calcium alginate as disclosed by Sipahi reads on “an earth metal alginate” as recited in claim 1.
The claim limitation “preparing a beverage from beverage powder, by introducing water into the capsule” is interpreted not to limit the claim.  Given that Rubinstenn in view of Robinson and Sipahi teaches a capsule of beverage (e.g., coffee) powder, it is clear Rubinstenn in view of Robinson and Sipahi would be capable of performing the intended use, i.e., preparing a beverage from beverage powder by introducing water into the capsule.
Regarding claim 3-5 and 16, Given that the process as disclosed by Sipahi involves immersing the food product in sodium alginate first to form a sodium alginate coating then followed by gelling in calcium lactate solution, it logically follows that that at least 80% of an inner volume of the compacted pellet has a calcium ion content concentration of less than 1 mol/liter, less than 0.1 mol/liter, less than 0.001 mol/liter, or 
Regarding claims 10-11, Rubinstenn in view of Robinson and Sipahi as recited above teaches a capsule comprising a compacted pellet of coffee powder and that the compact pellet is encapsulated with 2 calcium alginate layer. The number of layer falls within that recited in the claim 11.
Rubinstenn teaches that the compacted coffee pellet is obtained by pressing the powder with a pressure of 40 and 100 MPa ([0036-0037]), the pressure of which falls within those recited in claims 10-11.

Claims 1-5, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstenn (US 2010/0323083) in view of Robinson (US 2013/0177672) and Earle (Earle US 3,865,962).
Regarding claims 1-2 and 8-9, Rubinstenn teaches that a beverage powder such as coffee powder is compressed under a pressure of 40 MPa and 100 MPa to make a compacted pellet (e.g., tablet) for easy transport, handling and use ([0010-0011]; [0035-0037]). Coffee is known to contain at least one polysaccharide.
Rubinstenn is silent regarding that the compacted pellet is sheathed with at least 2 coating layers wherein at least one of them comprises a cross-linked polysaccharide that comprises an alkaline earth metal alginate to form a capsule, the cross-linked polysaccharide can be obtained by the cross-linking of a polysaccharide with a cross-linking agent without the use of a polyol spacer.
Robinson teaches encapsulating/encasing a food product such as coffee to reduce the reactivity of the product with regard to oxygen and water and so as to extend the shelf life of the product; Robinson further teaches using polymer such as alginate, gellan gum, cellulose derivative, carrageenan, etc. to encapsulate/encase the food product ([0040-0041]). Earle teaches a process of encapsulating (e.g., coating) a food product such as onion with a cross-linked polysaccharide to retain its water and flavor, wherein the cross-linked polysaccharide is obtained by the cross-linking of a polysaccharide (e.g., sodium alginate) with a cross-linking agent (e.g., calcium ions) without the use of a polyol spacer (Abstract; column 4, line 40-68, given that the process comprises immersing the onion in sodium alginate solution followed by gelling in  calcium containing solution such calcium ion, calcium alginate film is formed on the entire surface of the onion).
Both Rubinstenn and Robinson are directed to coffee products, and where Robinson teaches using alginate to encapsulate coffee products, Earle describes how to practice this encapsulation.   It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rubinstenn by including the step of crosslinking alginate with calcium to prepare the calcium alginate coating layers so as to encapsulate the compacted coffee tablet to form a capsule so as to protect the coffee product from oxygen and water and so as to extend the shelf life of the product.
Calcium alginate as disclosed by Earle reads on “an earth metal alginate” as recited in claim 1.
Rubinstenn in view of Robinson and Earle teaches one coating layer thus is silent regarding at least 2 coating layers as recited in claim 1 or 2-100 calcium alginate coating layer as recited in claim 8. However, mere duplication of parts is prima facie obvious absent a new and unexpected result. See MPEP 2144.04 VI. 
The claim limitation “preparing a beverage from beverage powder, by introducing water into the capsule” is interpreted not to limit the claim.  Given that Rubinstenn in view of Robinson and Earle teaches a capsule of beverage (e.g., coffee) powder, it is clear Rubinstenn in view of Robinson and Earle would be able of performing the intended use, i.e., preparing a beverage from beverage powder by introducing water into the capsule.
Regarding claim 3-5 and 16, Given that the process as disclosed by Earle involves immersing the food product in sodium alginate first to form a sodium alginate coating then followed by gelling in calcium solution, it logically follows that that at least 80% of an inner volume of the compacted pellet has a calcium ion content concentration of less than 1 mol/liter, less than 0.1 mol/liter, less than 0.001 mol/liter, or that the compacted pellet is at least substantially free of calcium ions (e.g., a sodium alginate coating formed around the food will necessarily free calcium ions to get into the inner volume).
Regarding claims 10-11
Rubinstenn teaches that the compacted coffee pellet is obtained by pressing the powder with a pressure of 40 and 100 MPa ([0036-0037]), the pressure of which falls within those recited in claims 10-11.

	
Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 5 of the Remarks that Earle teaches immersing the food product but Robinson teaches powder extract which fails to teach a compress structure, thus the product cannot be immersed.
This argument is not persuasive. Primary reference Rubinstenn teaches the compressed coffee tablet, which is suitable for being modified by Earle’s immersion process. Robinson is a teaching reference which teaches that encapsulating/encasing a coffee could extend the shelf life of the coffee product.
Applicant argues on page 6 of the Remarks that Earle or other references cited fails to teach 2 layers, and that Earle teaches away from 2 layer, for the reason that Earle discloses that a coating too thick is disadvantageous as one eating the coated onion would become aware of the coating.
Those arguments are not persuasive. First, as enumerated in the instant office action, although Earle teaches one coating layer as opposed to 2 layers, mere duplication of parts is prima facie obvious absent a new and unexpected result. See MPEP 2144.04 VI. Further, the Office has brought Sipahi in the instant office action to teach 2 layers of coating. Second, Earle does not teach away from 2 layer, for the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791